DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 04/06/2022 has been entered. Claims 2, 4 and 6 were cancelled. Claims 1, 5 and 7-14 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objections.  

Allowable Subject Matter
Claims 1, 5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 incorporated “the first heating element is configured to thermally weld the first flange to the shear web, with the first heating element being thermally welded in between the first flange and the shear web, the second heating element is configured to thermally weld the first flange to the first spar cap with the second heating element thermally welded in between the first flange and the first spar cap” having a similar scope as the allowable subject matter of claim 4 (now cancelled) indicated in the Non-Final Rejection dated 01/06/2022. 
Claims 5, 7 are also allowed by virtue of their dependency on claim 1.
Claims 8-14 were previously allowed in the Non-Final Rejection dated 01/06/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745